        Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 1 of 33




            Exhibit 2: Portions of May 14, 2019
           Deposition Transcript of Lynne Rhodes
Exhibits for Plaintiffs’ L.R. 56.1 Statement                      No. 1:18-cv-10506
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 2 of 33


                                CONFIDENTIAL

                                                                         1

 1                                                 Volume 1
                                                   Pages 1-138
 2                                                 Exhibits: 1-17

 3          CONTAINS CONFIDENTIAL BUSINESS INFORMATION,
                   SUBJECT TO A PROTECTIVE ORDER
 4
                    UNITED STATES DISTRICT COURT
 5                FOR THE DISTRICT OF MASSACHUSETTS
                Civil Action No. 1:18-cv-10506-ADB
 6
      --------------------------------------
 7    SAMUEL KATZ, et al., an individual,
      on his own behalf and on behalf of
 8    all others similarly situated
                      Plaintiffs
 9    vs.
      LIBERTY POWER CORP., LLC, et al.
10                    Defendants
      --------------------------------------
11

12

13
14

15             CONFIDENTIAL VIDEOTAPED DEPOSITION OF
                           LYNNE A. RHODES
16              Tuesday, May 14, 2019, 10:02 a.m.
                Eckert Seamans Cherin & Mellott, LLC
17              Two International Place, 16th Floor
                       Boston, Massachusetts
18

19
20

21

22    ---Reporter:   Joan M. Cassidy, CSR, RPR, RMR, CRR---
                    EPPLEY COURT REPORTING LLC
23         P.O. Box 382, Hopedale, Massachusetts 01747
                  508-478-9795 Fax 508-478-0595
24                 www.eppleycourtreporting.com

                www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 3 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                         17

 1    the question?

 2         Q.   Sleeping there.

 3         A.   So I know there was Helen Blake, who spent
 4    the summer there, because she had a formal residence

 5    in Florida --

 6         Q.   Who is Helen --
 7         A.   -- that --

 8         Q.   I'm sorry, I didn't mean to cut you off.

 9         A.   No.

10         Q.   Who is Helen Blake?
11         A.   Helen Blake is a family friend.

12         Q.   Do you have any siblings?

13         A.   Yes.
14         Q.   How many siblings do you have?

15         A.   Five -- or four.       I'm one of five.
16         Q.   Did there come a time when you signed up
17    Scoba Rhodes to receive electronic electricity bills

18    from Eversource?

19         A.   Did I sign him up to receive electricity
20    bills from Eversource?

21         Q.   I appreciate you requesting clarification;

22    it was a poorly phrased question.            Did there come a
23    time when you signed up your email address to

24    receive electronic bills from Eversource?

                www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 4 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                         18

 1         A.   Yes.

 2         Q.   Approximately when was that?

 3         A.   I would say June or July of 2017.
 4         Q.   Why did you take that action?

 5         A.   My dad was needing support with handling

 6    the bills.     I moved in to help him financially, as
 7    well as help him get himself more organized in the

 8    handling of the regular life activities.

 9         Q.   Prior to you signing up to receive

10    electronic bills, how were the bills received at
11                  ?

12         A.   They were -- have always been received by

13    mail, U.S. postal mail.
14         Q.   Before you moved in in approximately

15    Memorial Day 2017, who would pay the Eversource
16    bill?
17         A.   Primarily, it was my father, although my

18    siblings and I have taken times when we've had to

19    pay the bill to keep it up to date.
20         Q.   Do you know how your father was paying the

21    bill?

22         A.   By check, I believe.         No, I don't know for
23    sure, but...

24         Q.   You assume he was sending a check --

                www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 5 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                         21

 1         A.   I would pay by check electronically through

 2    my checking account or my dad's checking account.

 3         Q.   How often was it your checking account and
 4    how often was it your dad's checking account?

 5         A.   It's a joint checking account.            My name is

 6    on the same account as his.
 7         Q.   When was that account opened?

 8         A.   I don't know.

 9         Q.   When did you become an account holder on

10    that account?
11         A.   Sometime in June/July of 2017.

12         Q.   And I'm sorry, I don't mean to belabor this

13    point; I'm just trying to establish how you -- how
14    the bill was paid.        Did you log into Eversource.com

15    for example and make a payment or -- that's what I'm
16    getting at with this line of questioning.
17         A.   There were times when I would check into my

18    bank account and issue a check there.             There were

19    times when I had an account established with my
20    dad's account and my account on Eversource and would

21    do that.     Wherever there was money available was the

22    format that I used to pay the bills.
23         Q.   How many electricity accounts did

24                   have when you moved in approximately

                 www.EppleyCourtReporting.com     508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 6 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                         22

 1    Memorial Day 2017?
 2         A.   How many accounts?

 3         Q.   Yes.
 4         A.   One account.

 5         Q.   Who were the names on that account?

 6         A.   My dad's name was on the account, Scoba
 7    Rhodes.    I was added later as an interested person

 8    to do information and take -- handle any issues on

 9    the account.

10         Q.   How were you added as an interested person?
11         A.   We called them on the phone, and he spoke

12    and asked them to add me.

13         Q.   Do you recall the approximate date of that?
14         A.   No.

15         Q.   It was after you moved in, though, correct?
16         A.   Yes.
17         Q.   Who is the current account holder on the

18    electricity account at                            ?

19         A.   I am.
20         Q.   Did there come a time when your father was

21    dropped off the account?

22         A.   He was dropped off the account after he
23    passed, so the account was closed and it was opened

24    specifically in my name alone.

                www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 7 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                         31

 1                   MR. BRUNDAGE:       We need to not have

 2    colloquies.

 3                   MR. PRESTON:      I understand that.         I --
 4    and I'm not trying to be difficult.

 5         Q.   What do you hope to gain out of this

 6    lawsuit?
 7         A.   My short-term gain is to have these calls

 8    and this abuse of power against my dad and me

 9    acknowledged, and I hope to represent other people

10    who are in the same, similar situation who aren't
11    able to advocate for themselves.

12         Q.   When you say -- I think you said "abuse of

13    power acknowledged"?
14         A.   Mm-hm.

15         Q.   What do you mean by that?
16         A.   I repeatedly asked to be removed from the
17    call list.     I was continued to be called, and people

18    were giving misinformation to my father to gain

19    business, and he was not of the capacity to
20    independently verify the incorrect statements that

21    were given to him.        That's an abuse of somebody who

22    is elderly, has dementia issues, and I am livid that
23    occurred.

24                   (Marked, Exhibit 3, Second amended class

                 www.EppleyCourtReporting.com     508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 8 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                         32

 1    action complaint and jury demand.)

 2         Q.   Ms. Rhodes, the court reporter has marked a

 3    document as Exhibit 3.         I'd like you to please take
 4    a look at it and let me know if you recognize it.

 5         A.   (Witness reviews document.) Yes, I do

 6    recognize this.
 7         Q.   What is that document?

 8         A.   This is the second amended class action

 9    complaint and jury demand.

10         Q.   Did you read that document before it was
11    filed?

12         A.   I went over the document, I believe, yes.

13         Q.   I want to ask you about some specific
14    allegations that you make in the document, and this

15    is starting on Paragraph 86, which is page 20.                Do
16    you see Paragraph 86 there?
17         A.   Yes.

18         Q.   It reads, "On or about February 4, 2008,

19    plaintiff Lynne Rhodes' residential telephone number
20    508-540-redacted was placed on the National Do Not

21    Call Registry"?

22         A.   Mm-hm.
23         Q.   Is that accurate?

24         A.   The statement is accurate, yes, and this is

                www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 9 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                         33

 1    the residence where my dad lives, yes.
 2         Q.   The 508-540 telephone number is associated

 3    with               ?
 4         A.   Yes.

 5         Q.   What is your basis for the factual

 6    assertion in this paragraph that it's your
 7    residential telephone number?

 8         A.   That's the house I grew up in, and this is

 9    the house -- if ever I had a residential permanent

10    address, this would be where I would have any
11    necessary documents sent.          I, sitting in my father's

12    living room, did this with him on my computer.

13         Q.   Were you living there at the time that you
14    did this in February 2008?

15         A.   I was not living there permanently.              I did
16    have a key to get access at any time I needed to.
17         Q.   The telephone number identified in

18    Paragraph 86, 508-540-redacted -- and I think we all

19    know the last four digits --
20         A.   Mm-hm.

21         Q.   -- does that telephone number have your

22    name on the account?
23         A.   Currently, yes.

24         Q.   Did it have your name on the account in

                www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 10 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          35

 1         Q.    Is your name on this document?

 2         A.    My name is not on the document, no.

 3         Q.    On the top of the document where it lists a
 4    telephone number 508-540, and a bill date and an

 5    account number, what name is listed there?

 6         A.    Scoba Rhodes.
 7         Q.    What is the bill date?

 8         A.    The bill date, 6/16/2018.

 9         Q.    So this document would contradict what you

10    said a moment ago, that you were added to this
11    account in June or July 2017; is that correct?

12         A.    No, it does not contradict, because any

13    secondary name is not listed.           There's only room for
14    one name.

15         Q.    How do you know that?
16         A.    I called and asked repeatedly, and I was
17    assured that my calling in and I had access to do

18    anything with the account, but the bill name would

19    not change.
20                    MR. PRESTON:      Hey, Jeff, I just want to

21    flag, she's got some issues; I think it would be

22    better if we planned on taking a break kind of every
23    hour.     It doesn't have to be a long break, but we

24    just do need to break.

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 11 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          37

 1         Q.    Who is that attorney?

 2         A.    John Fink.

 3         Q.    I just want to make sure I understand
 4    correctly.       The first document filed in the case was

 5    yesterday?

 6         A.    Yes.
 7         Q.    Do you know the name of that document that

 8    was filed?

 9         A.    I do not.     No, I don't know the name of it.

10         Q.    Is anyone else besides John Fink
11    representing you in that case?

12         A.    For the executorship?

13         Q.    Yes.
14         A.    No.

15         Q.    I'd like to turn your attention to the next
16    page, please, page 21, Paragraph 88.              In this
17    paragraph you allege you began receiving numerous

18    unsolicited calls several times a week by or on

19    behalf of Liberty Power?
20         A.    Mm-hm, yes.

21         Q.    Do you have an approximation of how many

22    calls you received per week in November 2017 on
23    behalf of Liberty Power?

24         A.    On average, I was getting anywhere between

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 12 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          38

 1    four and six calls a week, almost daily.

 2         Q.    These calls were being -- sorry.            Let me

 3    rephrase that.
 4                    Did you receive these calls on the

 5    508-540 telephone number?

 6         A.    On the home phone, yes.
 7         Q.    Out of the four to six calls per week, how

 8    many did you answer and how many did your father

 9    answer?

10         A.    In November my dad had a stroke and was in
11    the hospital, so he wasn't answering any of the

12    calls in the later part of the month, so I got the

13    majority of the phone calls.           Before that he was
14    getting a lot of the phone calls.

15         Q.    What time of the day -- what times of the
16    day did the calls come into the house telephone
17    number?

18         A.    I answered the phones in the evenings, and

19    I believe he was getting calls during the day.
20         Q.    You were at work during the day, correct?

21         A.    For the first part of the month, yes.

22         Q.    Did you keep a log or any sort of
23    documentation on these calls?

24         A.    No, I did not.

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 13 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          41

 1    rates for the other companies; and once I verified

 2    that the rate was going to be significantly higher,

 3    and they said in error that they were better than
 4    what we had and suggested that my father change, and

 5    he did, believing them, and I found and verified

 6    that it was not true, I had them go back.
 7         Q.    Did your father ever complain to you about

 8    receiving unsolicited telephone calls in November of

 9    2017?

10         A.    He didn't need to complain; the look of
11    exasperation of having to deal with the numerous

12    phone calls was evident.

13         Q.    So that's a no?
14         A.    He did not complain; he did show evidence

15    of distress and being annoyed at the information.
16                    MR. BRUNDAGE:      I'm going to play some
17    audio.

18                    Do you take this down as an exhibit or

19    do I just play it?        I'll just play it.
20                    (Discussion off the record.)

21         Q.    Ms. Rhodes, I'm going to play an audio

22    clip.     I will represent to you this was produced by
23    your attorneys in discovery.           It has a Bates number.

24    That Bates number is 307690.

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 14 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          42

 1         A.    Is there a letter in front of that?

 2                    MR. PRESTON:      This is, I assume, KATZ

 3    307690.     Do I have that correct?
 4                    MR. BRUNDAGE:      That's correct.

 5                    MR. PRESTON:      Okay.

 6                    (Audio played.)
 7         Q.    That's the entirety of the recording.             Is

 8    that your voice on the recording?

 9         A.    Yes, it is my voice, and no, it's not the

10    entirety.     That's the entirety of the recording;
11    that's not the entirety of the phone call.

12         Q.    Do you recall that telephone call?

13         A.    Yes, I do.
14         Q.    Why did you impersonate your father on that

15    telephone call?
16         A.    I did not --
17                    MR. PRESTON:      I'm going to object.         That

18    mischaracterizes the record.

19                    THE WITNESS:      Thank you.
20         A.    I did not.     It asked for the name, and I

21    said the name, which was the name on the account,

22    Scoba Rhodes.
23         Q.    Why didn't you tell them that Scoba Rhodes

24    wasn't on the phone?

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 15 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          43

 1         A.    I wasn't asked.

 2         Q.    What was your purpose in completing or

 3    attempting to complete that third-party
 4    verification?

 5         A.    My attempt was -- they said I was getting a

 6    better rate.      I wanted written documentation so I
 7    can take and review with my father to show if in

 8    fact there was a better rate, we would change

 9    providers.      Based on what they said, they were

10    giving me a better rate than what I had.               And when
11    they refused to give me information at the end of

12    the call that's not there, I said, "Remove this

13    number from your list."
14         Q.    I want to turn your attention back to the

15    second amended complaint.          And this is page 21.
16    Paragraph 89 says that you told Liberty Power to
17    stop calling and to add the number to the company Do

18    Not Call List?

19         A.    Yes.
20         Q.    Do you remember the approximate number of

21    times you did that?

22         A.    Every time they called me, after that call
23    especially, I said, "Remove this number from your

24    list."

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 16 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          44

 1         Q.    And how many calls -- let me rephrase that.

 2                    Do you recall the date of that call?

 3         A.    That call, if I serve correctly, was Friday
 4    of Thanksgiving 2017.

 5                    MR. PRESTON:      Can we take a break?

 6                    THE WITNESS:      Yes, please.
 7                    MR. BRUNDAGE:      Sure.

 8                    THE WITNESS:      Thank you.

 9                    VIDEOGRAPHER:      The time is approximately

10    10:53, and we are off the record.
11                    (Recess.)

12                    VIDEOGRAPHER:      The time is approximately

13    11:03.     We are back on the record.          Counsel, you may
14    proceed.

15    BY MR. BRUNDAGE:
16         Q.    Ms. Rhodes, you testified earlier that a
17    Helen Blake lived at                    ?

18         A.    Mm-hm.

19         Q.    When did she live there?
20         A.    She came for a summer in 2014 and was

21    staying -- I know I visited in 2014 and she was

22    staying there, so...         And she was basically for the
23    summer for that year.

24         Q.    Did she stay there anytime after 2014?

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 17 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          45

 1         A.    I don't know.

 2         Q.    Did anyone else reside with you or your

 3    father in 2017 or 2018?
 4         A.    No.

 5         Q.    Did anyone else at                     claim to

 6    receive calls from Liberty Power besides you or your
 7    father?

 8         A.    No, no one else lived there.

 9         Q.    In late 2017/early 2018, did the 508-540

10    telephone number have caller identification?
11         A.    Yes.

12         Q.    Do you recall any of the telephone numbers

13    that came up when you answered and it was Liberty
14    Power?

15         A.    No, I don't recall the numbers.
16         Q.    Did you write any of them down?
17         A.    Not that I know of.

18         Q.    Does that caller ID still exist?

19         A.    It's built into the phone, yes.
20         Q.    You testified your father had a stroke in

21    mid-November of 2017; is that correct?

22         A.    Yes, yes.
23         Q.    Did he receive any sort of diagnosis in

24    2017 either before or after the stroke that he

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 18 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          46

 1    needed assistance with his living needs?

 2         A.    In 2017?

 3         Q.    (Nodding.)
 4         A.    No, he did not.

 5         Q.    What about in 2018?

 6         A.    No, he did not.
 7         Q.    So he never received a --

 8         A.    It was before that.

 9         Q.    Can you tell me about it?

10         A.    In May of 2016 I started getting notices
11    from his doctor, his friends, that he needed to have

12    more assistance.        He had lost a lot of weight, and I

13    had met with his doctors, who indicated that he
14    needed to have more -- someone involved to help him

15    navigate and handle his issues.            He was diagnosed
16    with Lewy body dementia.
17         Q.    What was the approximate date of that

18    meeting with the doctor?

19         A.    It was a phone call, and it was in the
20    first week -- it was sometime in May of 2016.                He

21    had taken a trip to California and had significant

22    problems on that trip.
23         Q.    Was what the doctor told you during that

24    phone call advice, or was it a diagnosis?

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 19 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          47

 1         A.    On that phone call he told me he -- my dad

 2    had been diagnosed.        The recommendation was he

 3    needed care and that he needed to have more
 4    involvement because he was isolated and it wasn't

 5    real clear how much he really needed assistance.

 6         Q.    Do you have any reason to believe Liberty
 7    Power knew your father was ill?

 8         A.    In some phone calls I have let them know

 9    that my dad was -- had dementia and that they were

10    taking advantage of him.
11         Q.    Is there a reason you did not include that

12    in your lawsuit?

13                    MR. PRESTON:      I'm going to object.         I
14    think that misstates the record.

15         A.    His sole -- his illness is secondary to the
16    fact that he was getting repeated phone calls and we
17    told them to not call, so his illness was of concern

18    to me and added pressure to me.            Regardless of

19    whether -- the reason, "do not call" means "do not
20    call," and that was not adhered to.

21         Q.    I want to be certain I understand your

22    testimony.      Is your testimony that you believe
23    Liberty Power knew your father was ill?

24         A.    In follow-up phone calls they knew, yes;

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 20 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          48

 1    they were told that my dad was ill.

 2         Q.    Were they told by you?

 3         A.    Yes.
 4         Q.    Were they told by your father?

 5         A.    Probably not.      I don't know.       Most people

 6    don't disclose diagnoses when they talk to someone
 7    on the phone, especially strangers.

 8         Q.    Before we took a break we listened to an

 9    audio recording; do you recall that?

10         A.    Yes.
11         Q.    Do you recall saying there was more to the

12    call?

13         A.    Yes.
14         Q.    What else was a part of that telephone call

15    that we didn't hear?
16         A.    I was asking for clarification of what the
17    changes were that they were looking for, and I

18    wanted written documentation because the call before

19    stated they had a better rate, and I wanted it in
20    writing.     And after going back and forth, the person

21    said she wouldn't give me something in writing until

22    I was approved -- until I authorized the change, at
23    which point I said I was not going to authorize the

24    change and because I couldn't get anything in

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 21 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          49

 1    writing, remove me from the list.

 2          Q.   Is there anything else that occurred on

 3    that telephone call?
 4          A.   I know my sister was on a Skype phone call

 5    in my hand, so she heard the phone call, and you

 6    could probably hear her in the background, yelling
 7    to remove us from the list.

 8          Q.   Your testimony is that the recording we

 9    just listened to is the recording your sister

10    overheard that you referenced in your interrogatory
11    responses?

12          A.   Yes.

13          Q.   All right.     We'll get to that.        I
14    appreciate the clarification.

15                    Again, looking at page 21, Paragraph 90
16    now, it says that you told the caller that you would
17    not do business with telemarketers over the phone;

18    is that accurate?

19          A.   That is accurate, although it is somewhat
20    incomplete, and I believed the telemarketers,

21    meaning these people that were continuing to call

22    me.
23          Q.   How is it incomplete?

24          A.   Because the company that was calling

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 22 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          63

 1    he told me it was Liberty Power, and I told him not

 2    to pay any bills because I was handling the bills

 3    and that we didn't have anything that needed to be
 4    paid in such an urgent manner.            I also sent an email

 5    to Donna whose response was, "Liberty Power wouldn't

 6    do something like that."
 7         Q.    I want to turn to the next page, please, of

 8    Exhibit 3.      This is page 22, Paragraph 93.           Do you

 9    see Paragraph 93?

10         A.    Yes, I do.
11         Q.    Can you tell me about that call, please?

12         A.    I believe I was highly upset with Liberty

13    Power for yet again calling; and again, I asked them
14    to stop calling.        And they basically told me that

15    they -- once I told them who my provider was or I
16    switched services, they would call -- they would
17    stop calling but not before.

18         Q.    Was it a male or a female voice that called

19    you?
20         A.    Male.

21         Q.    Did the voice have an accent?

22         A.    Yes.
23         Q.    Are you able to place the accent?

24         A.    It sounded more of the Indian area, the

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 23 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          64

 1    continent, Asian, Indian, a rather thick accent.

 2         Q.    The next paragraph, the January 25 call --

 3         A.    Mm-hm.
 4         Q.    -- can you tell me about that call, please.

 5         A.    Well, a lot of these calls were the same.

 6    They were looking to change.           They said that they
 7    were from Liberty Power and they wanted to change

 8    the provider, and I told them, "Stop calling," and

 9    they continued to call.

10         Q.    Was the call on January 25 a male or a
11    female?

12         A.    I believe all of the calls that I have, the

13    majority of them were male calls.             Every once in a
14    while there was a female call, but I can't tell you

15    specifically what dates those were.
16         Q.    Did the January 25 caller have an accent?
17         A.    Yes.

18         Q.    Are you able to place that accent?

19         A.    Again, it's the same general area as the
20    Indian continent and that Asian accent.

21         Q.    Can you please tell me about the call on

22    March 17, Paragraph 95.
23         A.    So again, the call was the same, looking to

24    have us change to Liberty Power, and again, I told

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 24 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          65

 1    them, "Stop calling.         Remove me from the Do Not Call

 2    List (sic)."

 3         Q.    Do you have a recollection if these tel --
 4    these calls you received had a telephone number

 5    associated with them?

 6         A.    I had calls that had Liberty Power listed
 7    on the caller ID, and I started receiving numerous

 8    calls that were numbers that when I called back were

 9    not valid.

10         Q.    How many calls, approximately, said
11    "Liberty Power" on your caller ID?

12         A.    I believe up until mid-January/February,

13    the calls had Liberty Power listed, after which
14    those calls ended up getting spoofed, and the

15    numbers that were listed were not valid numbers.
16         Q.    What do you mean by "spoofed"?
17         A.    The number on my caller ID when I would

18    call them back would not be a valid number.

19         Q.    Did you call the number back every time you
20    got one of these unsolicited calls that are

21    referenced in the complaint?

22         A.    The numbers I would call when the name did
23    not say "Liberty Power" to see where the number

24    actually went to.

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 25 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          111

 1         A.    That phone number I had access to and my

 2    dad had access to.        That's the house phone.

 3         Q.    I want to distinguish between physical
 4    access and name on the account.            We looked at a

 5    document earlier today from Verizon which only

 6    showed Scoba Rhodes on the account.             Are you
 7    asserting that you were also on the account?

 8         A.    Yes.

 9                    MR. PRESTON:      I'm going to object to

10    form.
11         Q.    He was asserting that despite what the

12    Verizon document said?

13         A.    The Verizon document only lists one person
14    as the billing person.         I was also listed as a user,

15    provider, and access to the account.
16         Q.    Beginning what date?
17         A.    It was formally introduced somewhere in

18    June or July of 2017, when I moved into the house in

19    May.
20         Q.    So how do you reconcile what you just said

21    with what you wrote here on the top of 36, that that

22    telephone number did not have separate user
23    accounts?

24                    MR. PRESTON:      I'm going to object that

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 26 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          112

 1    it misstates the records.

 2         A.    It says what is accurate, which is, the

 3    house phone is in my father's name and the cell
 4    phone is in my name and no one else had access to

 5    that cell phone.

 6         Q.    Did there come a time in 2017 where you
 7    became responsible for the payment of the 508-540-

 8    redacted telephone number?

 9         A.    Yes, I was paying that since July.

10         Q.    July 2017?
11         A.    Yeah, July 2017.       I was taking and adding

12    myself to all the accounts at my dad's request,

13    given that we were having issues with the -- all of
14    the utilities staying on 'cause of nonpayment.

15         Q.    How were you paying the telephone bill for
16    the 508-540-redacted telephone number?
17                    MR. PRESTON:      Objection, asked and

18    answered.

19                    THE WITNESS:      Yes.
20                    MR. PRESTON:      You should answer but the

21    objection's there.

22         A.    Again, I was using my account.           I was using
23    the joint account with my father's name, and I also

24    paid by credit card, depending on where funds were

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 27 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          113

 1    available.

 2                    (Marked, Exhibit 13, Verizon payment

 3    history, LP_004325.)
 4          Q.   The court reporter is handing you a

 5    one-page document which has been marked as Exhibit

 6    13.    Please take a look and let me know if you
 7    understand the information on this document.

 8          A.   (Witness reviews document.) This looks like

 9    this was payment for the Verizon bill.

10          Q.   Who is the customer name on this Verizon
11    telephone number?

12          A.   Scoba Rhodes.

13          Q.   Is it correct that payments from July 2017
14    through April 2018 are listed here?

15          A.   It appears so, yes -- I'm sorry, April of
16    2018.
17          Q.   If you know, which one of these listed

18    payments did you make?

19          A.   I can't tell you -- I know I was making
20    payments with my dad.         I can't tell you what

21    specifically he wrote a check for and what I wrote.

22    We were working on this together.
23          Q.   So sometimes he would solely write a check?

24          A.   Yes.

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 28 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          127

 1    Mezzi Marketing?

 2         A.    In my complaint on page 16 -- I knew I saw

 3    it in here -- the information here on page 16 is
 4    where I know Mezzi Marketing.

 5         Q.    Where -- what paragraph on page 16?

 6         A.    So this Paragraph 68, Mezzi is referred to,
 7    69 they're referred to.          They're referred to earlier

 8    as well, I believe.        But that's where I know Mezzi

 9    Marketing from, and the pages before.

10         Q.    Beyond what you've identified in the
11    complaint and beyond conversations with your

12    attorneys, do you know anything else about Mezzi

13    Marketing?
14         A.    No, I do not.      They're also listed in other

15    places in the complaint, but those are just ones
16    that I picked out.
17                    (Marked, Exhibit 15, Verizon talk

18    activity billing document for 5/24/18 to 6/23/18 for

19    L. Rhodes phone, redacted, KATZ 307758.)
20         Q.    The court reporter has handed you what's

21    been marked as Exhibit 15.           Please take a look at it

22    and let me know if you recognize it.
23         A.    (Witness reviews document.) There's one

24    three-minute call on June 20, I don't know what

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 29 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          128

 1    year, possibly 2018, incoming call of three minutes.

 2         Q.    Have you seen that document before?

 3         A.    The one you just handed me?
 4         Q.    Yes, ma'am.

 5         A.    No.

 6         Q.    No?    Do you see the telephone number at the
 7    top of that document, top left?

 8         A.    Yes.

 9         Q.    Is that your cell phone number?

10         A.    Yes, it is.
11         Q.    Do you recall this June 20 call that is not

12    redacted in this document?

13         A.    I do not know who that number belongs to,
14    so I have nothing in context to tell me what this

15    call is.
16         Q.    In your second amended complaint, you
17    allege that this call is a call that was identified

18    as coming from Liberty Power.

19         A.    Okay.
20         Q.    Can we agree on that?

21         A.    Okay -- you said in the second amended

22    complaint?
23         Q.    So if you have the interrogatories, it's

24    page 21.     If you have the second amended complaint,

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 30 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          129

 1    it's page 22.

 2         A.    (Witness reviews documents.) So this is the

 3    first set -- I'm sorry.
 4         Q.    Why don't you grab what you just had, the

 5    interrogatories.        It's page 21.

 6         A.    Okay, thank you.       (Witness reviews
 7    document.) Okay.        So that's the phone number, yes.

 8         Q.    Can you tell me about this call, please.

 9         A.    It was a robocall, and they said, "You've

10    been selected because you have a great payment
11    history to change your electric company to a more

12    affordable electric company.           Press 1 if you're

13    interested in doing so."          I pressed 1 and they said,
14    "Hello," and was very happy.           I asked who did they

15    represent.      They said, "Eversource."          I said,
16    "Eversource does not call people.             Who do you
17    represent?"      Then they said, "Eversource."           And I

18    said, "Are you calling from Liberty Power?"                 They

19    said, "Yes."      I said, "Take me off your call list.
20    I do not want to be -- do business with you."

21         Q.    What's a robocall?

22         A.    A robocall is an automated -- actually, I
23    don't have an actual definition of a "robocall," but

24    my understanding is people get -- or companies get

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 31 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          130

 1    automated, generated lists of numbers that they call

 2    in successive order trying to gain business.

 3         Q.    You identified this call as a robocall.
 4    What facts support that assertion?

 5         A.    It was an electronic call, an electronic

 6    message, and it wasn't a person until I pressed 1 to
 7    connect with a person.

 8         Q.    Well, that would make it a prerecorded

 9    call, wouldn't it?

10                    MR. PRESTON:      I'm going to object to the
11    extent it misstates the record.

12         A.    And it would still be a robocall.            I don't

13    understand what the difference between a robocall
14    and a prerecorded call is.           The result is the same.

15         Q.    From what I heard a moment ago from your
16    testimony, you're saying a robocall is a call made
17    with an auto-dialer, and I'm asking you if this call

18    is not that, but rather a call with a prerecorded

19    message.
20         A.    Okay.    Did I say "auto-dialer"?         I don't

21    think I said "auto-dialer."           I said a list of calls

22    generated, and the calls go out in some successive
23    order, meaning more than one call is made in

24    successive order until they get people to talk to

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 32 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          131

 1    them.

 2         Q.    Has Liberty Power or anyone on behalf of

 3    Liberty Power ever dialed your cell phone besides
 4    this one call that you've identified?

 5         A.    Yes, I had several calls in 2016.

 6         Q.    Why are those calls not in your complaint?
 7         A.    These are calls that we found as we've been

 8    going along and researching at this time.               I expect

 9    to find more calls as we identify the calls listed.

10         Q.    When you heard the prerecorded message, did
11    you identify the call as coming from an electricity

12    supply company?

13         A.    They identified themselves as saying they
14    wanted to give me a better rate with my electricity.

15         Q.    And the messages went on to say, "Press 1"?
16         A.    Yes.
17         Q.    Why did you press 1?

18         A.    To tell them to stop calling me.

19         Q.    Is it accurate to say that Exhibit 15 lists
20    the call as three minutes long?

21         A.    Possibly, yes.

22         Q.    Well, take a look at Exhibit 15.            Does it
23    identify the call as three minutes?

24         A.    Yes.

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-2 Filed 07/12/19 Page 33 of 33

                          Lynne Rhodes - May 14, 2019
                                CONFIDENTIAL

                                                                          132

 1         Q.    It took three minutes to tell them not to

 2    call you?

 3         A.    When a call is listed as three minutes,
 4    they take a whole minute, so even if it's ten

 5    seconds long, they queue it -- they put it on a

 6    whole minute, so there's no way to know if that
 7    three minutes is an actual exact three minutes or if

 8    it's rounded out.        But I can say yes, the call was

 9    at least two to three minutes long.

10         Q.    What did you talk about for two to three
11    minutes?

12         A.    They had their automated message, and I

13    told them, remove me from their list, I did not want
14    to do business with them.          There's no way that this

15    phone number is listed to any house that needs
16    electricity, so there's no need for them to call me.
17         Q.    What were you doing when you received this

18    call, if you remember?

19         A.    I don't know.      I was in my living room.
20         Q.    You were at home?

21         A.    I was at home, most likely, yes.            I don't

22    know.     I need a calendar; I need a date; I need a
23    context.     I have no idea.       June 20, 2018, really

24    doesn't mean anything.

                 www.EppleyCourtReporting.com      508-478-9795
